                 Case 3:20-cr-00042-PDW Document 284-1 Filed 05/18/20 Page 1 of 4
U.S. Department of Interior – Bureau of Indian Affairs
Office of Justice Services - Division of Drug Enforcement
                                                                                                            Exhibit 5
                INCIDENT REPORT                                                               Page 1 of 4
 Incident Number: BO20017477                                   Incident Title: LH Interview
 Report By: SA Isaiah Soldier                                  Date Prepared: 02/14/2020

 Report Re: C19000869

SYNOPSIS

On February 10th, 2020 at approximately 2:46 PM, Bureau of Indian Affairs – Division of Drug Enforcement
Special Agent Isaiah Soldier interviewed LH (SOI) at the Bottineau County Sheriff’s Office in Bottineau, ND.

DETAILS

On February 10th, 2020 at approximately 2:46 PM, Bureau of Indian Affairs – Division of Drug Enforcement
Special Agent Isaiah Soldier interviewed the SOI at the Bottineau County Sheriff’s Office in Bottineau, ND.
HOEGER provided the following identifying information:

SOI
DOB:            1984

Bottineau, ND
702-600-7567 – Cell

SOI was speaking with Bottineau County Sheriff Steve Watson about this particular information. SOI is a
former user of pills. SOI doesn’t use any other pills. SOI has cancer and found out about the pills. SOI said
they are rappers who sell pills to make money. SOI said the last time the SOI used pills was a couple years ago.
Although he/she doesn’t use anymore, he/she still talks to the guys. When someone needed some pills, they
would contact the SOI and the SOI would contact DONDI (SA Soldier knows through investigation, DONDI is
a known street name for DONDIAGO FRANCISCO JONES).

Two months ago, JONES and the SOI got into an argument because JONES accused the SOI of being a snitch
and wondering why she doesn’t buy anymore. After that argument, the SOI was contacted by one of the main
guys, but she doesn’t know their names. The SOI named GARY as someone who contacted her. (SA Soldier
knows through investigation, GARY is a known street name for DARIUS SLEDGE).

The SOI produced a known Facebook page of TERRANCE JOHNSON. SOI knows him as “T”. The SOI said
JOHNSON is working in Belcourt, ND. SOI knows them all.



Distribution:                              Signature (Agent)                                                Date:

                                                                                                            02/14/2020


                                           Approved (Name and Title)                                        Date:


DDE Form - 1                                          DDE SENSITIVE
(Oct. 2012)
                                        This report is the property of the BIA-OJS-DDE.
                   Neither it nor its contents may be disseminated outside the agency to which it is loaned.
                 Case 3:20-cr-00042-PDW Document 284-1 Filed 05/18/20 Page 2 of 4
U.S. Department of Interior – Bureau of Indian Affairs
Office of Justice Services - Division of Drug Enforcement

               INCIDENT REPORT                                                                       Page 2 of 4
 Incident Number: BO20017477

 Incident Title: LH Interview

(Continuation)
SA Soldier asked the SOI about JONES and their altercation. JONES was upset because SOI wasn’t buying
anymore and that SOI should be sending him more people. SOI would only buy when he/she ran out. SOI and
JONES have rekindled their friendship. SOI said “these guys are everywhere.”

SOI said NIKKI and PAUL MALATERRE are selling pills in Belcourt, ND and they are big. They are getting
their pills through the mail. They live in apartment 208 in the Kent Addition apartments.

SOI met JONES before he/she moved to Las Vegas, Nevada. HOEGER said JONES is part of the same crew as
NICK (NICHOLAS MCCRAY, male from Detroit who was killed). JONES’ street name is FRANK and no
one knows his name is DONDIAGO. SOI met JONES through MCCRAY about five years ago. After moving
back to the area, she’s been seeing JONES around. ANG BELGARDE and CARLEEN COUNTS brought
these guys around.

NIKKI and PAUL are “living high” and they don’t have jobs. They launder their money. They’re selling for
JONES right now. That’s how the pills are getting to them, through the mail. JONES brings the pills and sends
them through the mail. SOI doesn’t know where they all come from. All they sell are Dilaudid 8 mg and Roxi
30’s (Oxycodone 30 mg), they call them “M Blocks”.

SOI said when people were looking for pills, SOI would direct them to JONES. SOI talked about a guy name
COUNTRY (SA Soldier knows through investigation, COUNTRY is DERRICK WALKER). WALKER is
from Kentucky, but he went back there. WALKER was selling pills in the area and is the same crew as JONES.
SOI mentioned JOHNSON and said he is a different crew. SOI said they’re all from Detroit, MI and that
they’re all Blood Gang members. SOI was concerned for his/her safety and didn’t want his/her name out there.

SOI has seen JONES with a gun. SOI said they had over 100 guns in their trailer. Now they live with FAITH
(LIDDELL). SOI said there was a picture of JONES with money.

SOI brought up a Facebook page Uptop Inthemiddle Dwnbelow, a known Facebook of TERRANCE
JOHNSON. SOI said he lives behind the courthouse. SOI pointed out MICHELLE DELONG, JORDAN
DELONG and PJ LENOIR all sell pills for JOHNSON. SOI believes they are rappers. SOI showed SA Soldier
a rap music video believed to be BAQUON SLEDGE in.

SOI said CARLEEN COUNTS is a big problem and she brings these guys around 8-10 at a time. COUNTS
works for all the crews. She brings them here and houses them. COUNTS is selling pills right now. COUNTS
and her crew are bouncing around to different houses. SOI described COUNTS as the “momma”. SOI said the
trailer they were all at, belonged to COUNTS.

SOI mentioned a guy named CEE MEXICO who was in Rolla jail (Rollette County). SOI knows them to do a
lot of business on Facebook. SA Soldier showed SOI a picture of DARIUS SLEDGE. SOI identified him as
GARY and CEE MEXICO. She said he is in Minot, ND right now. D. SLEDGE contacted SOI recently. D.

DDE Form - 1                                          DDE SENSITIVE
(Oct. 2012)
                                        This report is the property of the BIA-OJS-DDE.
                   Neither it nor its contents may be disseminated outside the agency to which it is loaned.
                 Case 3:20-cr-00042-PDW Document 284-1 Filed 05/18/20 Page 3 of 4
U.S. Department of Interior – Bureau of Indian Affairs
Office of Justice Services - Division of Drug Enforcement

               INCIDENT REPORT                                                                       Page 3 of 4
 Incident Number: BO20017477

 Incident Title: LH Interview

(Continuation)
SLEDGE was asking SOI for a place to stay to sell pills. SOI attempted to identify him and asked if he was
GARY. D. SLEDGE replied with a greeting. SOI confirmed the Facebook account D. SLEDGE was using is
MEXICO CEE. SOI identified JONES Facebook as DONDI BIRD. SA Soldier showed the SOI a picture of
BAQUON SLEDGE. SOI identified B. SLEDGE as TJ or TEE.

SOI brought up RICO GRAND (Through investigation, SA Soldier knows RICO GRAND to be MALCOLM
FIGGS.)

JONES started as a small time dealer and grew to be the main guy.

SOI said she bought a lot of pills from them. SOI started getting pills from JONES in August 2015. She met
him through CARLEEN COUNTS. At that time, JONES was living with COUNTS. SOI bought pills daily
from JONES for years. SOI stopped getting pills from JONES in approximately November 2019. SOI would
get 5-10 pills every day. Ten (10) pills every day would be more accurate. SA Soldier asked if it would be
accurate and not an exaggeration that she got 14,600 pills from JONES and he/she said that would be accurate
(SA Soldier didn’t calculate months August 2019 – November 2019). SOI said JONES has no plans on leaving.
The last time SOI has seen him was three days ago at the Cenex in Bottineau, ND. SOI talked to JONES two
weeks ago. SOI can talk to him whenever he/she wants.

When SOI and JONES were arguing, he had the gun on his lap. SOI felt like JONES was trying to intimidate
him/her with the gun. This happened during their argument two months ago. JONES wanted to know where
the SOI has been.

SOI described JONES as a street guy when he first started and now he’s worked his way up. JONES has many
people working for him including CONSTANCE AIKEN, GARY (DARIUS SLEDGE), TEE (BAQUON
SLEDGE), NIKKI and PAUL MALATERRE, JUSTIN MORIN, KEITH LILLEY and his nephew, whose
name he/she couldn’t remember and TONYA PELTIER who lives behind the Sun Haven. WALKER was in
the area for a few years but he moved back to Kentucky. He worked with JONES.

SOI has bought pills from CONSTANCE AIKEN and JONES was there. JONES is usually with CARLEEN
COUNTS. SOI said there’s a new crew of people coming from Detroit that JONES is bringing. They are
coming this week. JONES asked SOI if he/she knew of any places for rent that they could put in the SOI’s
name. They rent places in other peoples’ name.

The SOI has received pills from NIKKI and PAUL. They are getting their pills in the mail at the Kent Addition
apartments. NIKKI and PAUL get the pills in the mail in toys and clothing. They get them from JONES. SOI
saw the package last month, and months prior. The pills were hidden inside toys and they have to take apart the
toys. NIKKI and PAUL were upset at one point because JONES’ guy who sends them sent Fentanyl pills, but
the people liked them. So, PAUL requested both Fentanyl and regular pills. They get a package once or twice a
month, or whenever they need it. They get the mail from the post office because it takes longer and it’s not

DDE Form - 1                                          DDE SENSITIVE
(Oct. 2012)
                                        This report is the property of the BIA-OJS-DDE.
                   Neither it nor its contents may be disseminated outside the agency to which it is loaned.
                 Case 3:20-cr-00042-PDW Document 284-1 Filed 05/18/20 Page 4 of 4
U.S. Department of Interior – Bureau of Indian Affairs
Office of Justice Services - Division of Drug Enforcement

               INCIDENT REPORT                                                                       Page 4 of 4
 Incident Number: BO20017477

 Incident Title: LH Interview

(Continuation)
scanned or checked. They get it from the Belcourt Post Office. HOEGER saw the packages they received. She
never saw the label. While PAUL was taking apart the toy truck, the pills started flowing out. JONES is
NIKKI and PAUL’s boss.

When JONES goes back to Detroit, he uses rentals. He doesn’t have a license. He might rent them under
FAITH’s name. FAITH is JONES’ girlfriend. SOI knows FAITH to be involved. FAITH houses the guys
right now. There are guys there right now. She lets them use her car. FAITH is a former employee at Wal-
Mart. She drives them around and knows everything that’s going on. SOI described FAITH as being really
quiet. FAITH knows what’s going on because she handed the SOI a pill for JONES once. The SOI gave the
money to FAITH. This happened more than once. This was in June or July. The SOI never contacts FAITH to
purchase, but she was there.

WALKER’s Facebook name is “HANDSON”.

The SOI had to end the interview and leave due to his/her child being sick. The interview was cut short

End of Interview




DDE Form - 1                                          DDE SENSITIVE
(Oct. 2012)
                                        This report is the property of the BIA-OJS-DDE.
                   Neither it nor its contents may be disseminated outside the agency to which it is loaned.
